Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s response dated 6/14/21 has been entered. Claims 1-8, 10, and 13-14 are active, with claims 9, 11-12, and 15 standing withdrawn to a non-elected invention. Claims 1, 3, 5-8, 13, and 14 have been amended. No claims have been added or cancelled.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In the instant case, claims 1 and 13 have been amended to require that an electronic housing comprises the claimed substrate and further, that the claimed energy absorbing material  is on an external surface of the housing. There does not appear to be support in the specification as filed for these limitations.
Firstly, the specification never makes reference to an electronic housing being the claimed substrate. Secondly, there is no discussion of the energy absorbing material being on an external surface of a housing. It is noted that while the instant specification does teach a substrate being surrounded on up to all surfaces by the energy absorbing material, the specification makes no reference to where in the electronic device the energy absorbing material is located. That is to say, the specification is silent with respect to what the substrate is, be it an internal or superficial component of an electronic device and therefore does not provide support for the energy absorbing material to specifically be on an outer surface of a housing.
It is further noted that Applicant points to e.g. paragraph 57 of the instant specification for support, citing that port access openings may be present as support for the amendments, however, port and port access openings may be present in internal components of various electronics as well as external components, so the Examiner respectfully disagrees that this provides the alleged support.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2015/126176 A1) in view of Kay et al. (US 2015/0068935).
Regarding claims 1-5 and 10, Choi teaches an electronic device comprising an encapsulation film (Choi pp 1; fig 9, item 1) external to a glass substrate (Choi pp 11; fig 9, item 22), where the encapsulation film may be formed from one or more resins including: thermosets such as epoxies, isocyanates, or polyesters (Choi pp 4, 5); thermoplastics such as styrene resins, styrene block copolymers, olefins, olefin-based thermoplastic elastomers, ester-based thermoplastic elastomers, polyesters, etc. (Choi pp 4, 5); and further may include rubber materials, which may be considered toughening agents, such as polybutadiene and/or butadiene-acrylonitrile copolymers (Choi pp 5, 8). The encapsulation layer may be considered an “energy absorbing material” as claimed, as it comprises the claimed thermoplastic(s). Further, the glass substrate is “at least partially enclosed” by the “energy absorbing material” as the encapsulation layer is across a bottom surface of the glass substrate (Choi fig 9, items 1, 22). Finally, as the encapsulation layer may be considered “integrally attached” to the glass substrate as it is not intended to be removed, and may be cured into place (Choi pp 11).
Choi is silent with respect to the glass substrate being part of a housing.
Choi and Kay are related in the field of glass substrates in electronic devices. Kay teaches that glass substrates may be part of an electronic housing (Kay para 26) which in turn may have impact resistant surface coverings present (Kay para 28). It would therefore be obvious to one of ordinary skill in the art that the encapsulated (surface-covered) glass substrate of Choi may be used in an electronics housing as taught by Kay.

Claims 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kay, in further view of Liu et al. (US 2002/0113333).
Regarding claims 6-8, Choi in view of Kay teaches an encapsulated substrate as above for claim 1.
Choi in view of Kay is silent with respect to the relative proportions of the thermoplastic and thermoset components. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Choi in view of Kay and Liu are related in the field of toughened thermoplastics for use with electronic components. Liu teaches a thermoplastic/recycled rubber blend where the thermoplastic component may be present in an amount of about 15-95 wt% (Liu para 33) and an additional rubber component may be present in an amount of about 5-85 wt% (Liu para 32) to provide the thermoplastic product with the benefits of using recycled rubber rather than allowing it to go to waste while forming the thermoplastic into either an impact-modified thermoplastic or a thermoplastic elastomer (Liu para 9, 30). It would therefore be obvious to one of ordinary skill in the art to modify the thermoplastic element of the encapsulating composition of Choi to be the toughened thermoplastic to thermoplastic elastomer of Liu because this would provide the composition of Choi with impact modification and/or elastomeric behavior, while additionally 
Finally, one of ordinary skill in the art would have considered the invention to have been obvious because the weight percent of the three components taught by Choi in view of Kay in view of Liu overlaps with the instantly claimed weight percents and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 13 and 14, Choi teaches an electronic device comprising an encapsulation film (Choi pp 1; fig 9, item 1) external to a glass substrate (Choi pp 11; fig 9, item 22), where the encapsulation film may be formed from one or more resins including: thermosets such as epoxies, isocyanates, or polyesters (Choi pp 4, 5); thermoplastics such as styrene resins, styrene block copolymers, olefins, olefin-based thermoplastic elastomers, ester-based thermoplastic elastomers, polyesters, etc. (Choi pp 4, 5); and further may include rubber materials, which may be considered toughening agents, such as polybutadiene and/or butadiene-acrylonitrile copolymers (Choi pp 5, 8). The encapsulation layer may be considered an “energy absorbing material” as claimed, as it comprises the claimed thermoplastic(s). Further, the glass substrate is “at least partially enclosed” by the “energy absorbing material” as the encapsulation layer is across a bottom surface of the glass substrate (Choi fig 9, items 1, 22). Finally, as the Choi pp 11).
Choi is silent with respect to the glass substrate being part of a housing and to the relative proportions of thermoplastic and thermoset components.
Choi and Kay are related in the field of glass substrates in electronic devices. Kay teaches that glass substrates may be part of an electronic housing (Kay para 26) which in turn may have impact resistant surface coverings present (Kay para 28). It would therefore be obvious to one of ordinary skill in the art that the encapsulated (surface-covered) glass substrate of Choi may be used in an electronics housing as taught by Kay.
Choi in view of Kay is silent with respect to the relative proportions of the thermoplastic and thermoset components. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Choi in view of Kay and Liu are related in the field of toughened thermoplastics for use with electronic components. Liu teaches a thermoplastic/recycled rubber blend where the thermoplastic component may be present in an amount of about 15-95 wt% (Liu para 33) and an additional rubber component may be present in an amount of about 5-85 wt% (Liu para 32) to provide the thermoplastic product with the benefits of using recycled rubber rather than allowing it to go to waste while forming the thermoplastic into either an impact-modified thermoplastic or Liu para 9, 30). It would therefore be obvious to one of ordinary skill in the art to modify the thermoplastic containing element of the encapsulating composition of Choi in view of Kay to be a toughened thermoplastic to thermoplastic elastomer of Liu because this would provide the composition of Choi in view of Kay with impact modification and/or elastomeric behavior, while additionally allowing the use of recycled materials. Further, it would be obvious to one of ordinary skill in the art that 10-80 wt% rubber as taught by Liu in the 50 wt% thermoplastic composition as in Choi would give an effective range of the rubber component of about 5-40 wt% rubber (toughening component) in the final composition, 10-45 wt% thermoplastic component, and 50 wt% thermoset component.
Finally, one of ordinary skill in the art would have considered the invention to have been obvious because the weight percent of the three components taught by Choi in view of Liu overlaps with the instantly claimed weight percents and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 6//14/21 have been fully considered but they are not persuasive.
Applicant argues on pages 8-10 and again on pages 10-11 that the encapsulated glass of Choi is not part of a housing and thus may not be considered on an external surface of a housing. The Examiner agrees, however, a new rejection utilizing Choi in view of Kay has been set forth above to address this issue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                                                                                                                                                                                                               9/10/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781